Citation Nr: 1040432	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-23 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from January 1945 to November 
1946.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The case comes to 
the Board from the RO in Pittsburgh, Pennsylvania.  A Travel 
Board hearing before the undersigned was held there in September 
2010.


FINDINGS OF FACT

1.  The Veteran has asserted that his hearing loss and tinnitus 
are of inservice origin as due to an inservice ear infection or 
from noise exposure.  

2.  The Veteran currently has bilateral hearing loss to an extent 
recognized as a disability for VA purposes, and the competent 
medical opinions on the question of whether his current bilateral 
hearing loss is etiologically related to active service are in 
relative equipoise.  

3.  The competent medical opinions on the question of whether the 
Veteran's current tinnitus is etiologically related to active 
service are in relative equipoise.  




CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303, 
3.385 (2009).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for tinnitus are met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  
Subsequent judicial decisions have clarified the duties to notify 
and assist imposed by the VCAA, to include Pelegrini v. Principi, 
18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Considering the claims on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of these matters, the Board finds that all 
notification and development action needed to fairly resolve the 
claims has been accomplished.

Legal Criteria

Service Connection - In General

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service will 
permit service connection.  To show chronic disease in service 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word "chronic".  
When the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  


The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 5000, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.



Analysis

Here, the competent evidence of record enables a finding that the 
Veteran's currently diagnosed bilateral hearing loss and tinnitus 
were incurred during his active service, because the medical 
evidence is in relative equipoise.

In explanation, it is pointed out that according to the National 
Personnel Records Center (NPRC), the vast majority of the 
Veteran's service records have been determined to have been 
destroyed in a fire in 1973.  When a Veteran's records have been 
determined to have been destroyed, or are missing, VA has an 
obligation to search for alternative records that might support 
the Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
In this case, multiple attempts were made to secure the Veteran's 
service records.  However, each of those requests for information 
received a negative response, and the Veteran was duly informed 
of the unavailability of the records.  Available for review is a 
daily sick report for the period from December 1945 through June 
1946 which appears to show that the Veteran was treated during 
service, but there is no indication as to what he was seen for.  

The Board acknowledges that it is the Veteran's primary 
contention that his bilateral hearing loss and tinnitus are the 
result of an inservice ear infection, or, in the alternative, as 
a result of inservice noise exposure.  Of record are numerous 
statements as provided by others recalling that he was treated 
for an ear fungus during service.  They are considered competent 
to recall treatment for a fungal infection.

His available service records show that he was a light truck 
driver and that he was awarded the Asiatic-Pacific Theater 
Ribbon, Army of Occupation Medal, and the Japan Victory Medal.  
However, inservice noise exposure is not reflected.  Moreover, 
there are two private physicians' opinions of record (see 
November 2009 and December 2009 reports) which attribute the 
Veteran's post service hearing loss and tinnitus to the Veteran's 
report of inservice ear fungal infection, pointing out that the 
type, extent, and pattern of hearing loss does not reflect noise 
induced hearing impairment.  
The record includes post service private and VA treatment records 
which reflect hearing loss and complaints of tinnitus since 
approximately 2002.  When seen by a private physician in 2003, 
the Claimant reported a 50 year history of hearing loss and 
tinnitus since inservice treatment for a fungal infection of the 
ears.  It is noted that current audiological test shows that the 
Veteran's hearing impairment meets the criteria for VA purposes 
pursuant to 38 C.F.R. § 3.385 (see e.g., the results of a March 
2008 exam).  While the examiner at that time opined that the 
Veteran's hearing loss and tinnitus were less likely to be due to 
an in-service acoustic trauma, this opinion was primarily based 
on the fact that there were no medical records to show inservice 
treatment for such.  Moreover, there were no records showing the 
fungal infection treatment.

As already noted, the Veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in 
the ears is capable of lay observation").  

In accordance with Jandreau, Buchanan, the Board concludes that 
the lay evidence presented by the Veteran concerning his 
inservice treatment for an ear infection with associated hearing 
loss and tinnitus is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  As 
such, the Board finds that the Veteran's contentions that he 
experienced hearing loss and ringing in his ears since service to 
be competent and credible and therefore affords his statements 
and the private physicians' opinions associating these conditions 
to the Veteran's report of an inservice ear infection great 
probative weight.  No additional residuals of the inservice ear 
infection are indicated in the medical record.  For example, 
there are no reports of additional chronic ear problems, to 
include otitis media or otitis externa.  

The benefit of the doubt is afforded to all Claimants where, as 
here, there is an approximate balance of positive and negative 
evidence regarding any material issue.  Moreover, the Board 
cannot reasonably disassociate the nature or severity of the 
Veteran's bilateral hearing loss and tinnitus caused by active 
service and/or other post-service experiences.  Resolving all 
reasonable doubt in favor of the Veteran, therefore, the Board 
finds that service connection for bilateral hearing loss and 
tinnitus is warranted and the Veteran's claims are granted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


